Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanisako (US 2019/0131574) in view of Leung et al. (US 2020/0325393).
Regarding claim 1, Tanisako teaches a light emitting diode (the device of Fig. 6 excluding the layer 220, which includes a light emitting unit 140 disclosed in [0025], i.e. an organic EL element disclosed in [0002], also called organic light emitting diode as evident from paragraph [0003] of Leung et al. (US 2020/0325393); Fig. 6) comprising: a substrate (100; Fig. 6, [0026]); a light emitting structure (120/130/210/230; Fig. 6, [0025, 0029]) disposed on the substrate (100) and including a first layer (electron transport layer; [0033]), an active layer (light emitting layer; [0033]), and a second layer (electron injection layer; [0033]); a protective layer (240; Fig. 6, [0025]) disposed on the light emitting structure (120/130/210/230) to form an outermost portion of the light emitting diode (one of the outermost layer of the device of Fig. 6 excluding the layer 220; Fig. 6, [0025]), the protective layer (240) having a Young's modulus (Young’s modulus of 240) smaller than a Young’s modulus of the light emitting structure (Young’s modulus of 230; [0061]); and a separating layer (110; Fig. 6, [0027]) disposed between the substrate (100) and the light emitting structure (120/130/210/230), wherein the separating layer (110) connects the substrate (100) and the light emitting structure (120/130/210/230) to each other and enables the light emitting structure (120/130/210/230) to separate from the substrate (100; e.g. removing 110 and 132 by etching and physically breaking off the connection between 150/130 and 100).
Tanisako does not teach a first layer is a first semiconductor layer, a second layer is a second semiconductor layer.
In the same field of endeavor of LED, Leung et al. teach a first layer (electron transport layer) is a first semiconductor layer (n-type semiconductor material; [0173]), a second layer (electron injection layer) is a second semiconductor layer (n-type semiconductor material; [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tanisako and Leung et al. and to use the first semiconductor material and the second semiconductor layer as taught by Leung et al., because Tanisako teaches the first and second layers (electron transport layer and electron injection layer; [0033]) but is silent about their material type, while Leung et al. teach that their material type is semiconductor ([0173]). 
Regarding claim 2, Tanisako teaches the light emitting diode as claimed in claim 1, wherein the protective layer (240) is formed of an elastic polymer (acrylic resin, one of the elastic polymers as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610); [0061]).
Regarding claim 9, Tanisako teaches in Fig. 6, the light emitting diode as claimed in claim 1, wherein the light emitting structure (120/130/210/230) includes a first electrode (130; Fig. 6, [0029]), and the protective layer (240) is formed on a side of the light emitting structure (the top side of 120/130/210/230) opposite to a side (the bottom side of 120/130/210/230; see Fig. 6) on which the first electrode (130) is formed (see Fig. 6).
Tanisako does not teach in Fig. 6, wherein the light emitting structure includes a first electrode and a second electrode spaced electrically apart from each other, and the protective layer is formed on a side of the light emitting structure opposite to a side on which the first electrode and the second electrode are formed.
In the same reference, Tanisako teaches in Figs. 8-9, wherein the light emitting structure (120/130/210/230) includes a first electrode (the topmost piece of 130 in Fig. 8, [0072]) and a second electrode (the second topmost piece of 130 in Fig. 8, [0072]) spaced electrically apart from each other (see Fig. 8), and the protective layer (240) is formed on a side of the light emitting structure (the top side of 120/130/210/230) opposite to a side (the bottom side of 120/130/210/230; see Fig. 9) on which the first electrode (the topmost piece of 130 in Fig. 8) and the second electrode (the second topmost piece of 130 in Fig. 8) are formed (see Figs. 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Fig. 6 and Figs. 8-9, and to have separate electrode portions of 130 as taught by Figs. 8-9, because the separate electrode portions 130 can be used to fabricate a display as taught by Tanisako ([0073]). 
Regarding claim 10, Tanisako teaches the light emitting diode as claimed in claim 1, wherein the protective layer (240) is formed of a transparent material (implied in [0028] when 140 is a top emission type).
Regarding claim 11, Tanisako teaches the light emitting diode as claimed in claim 1, wherein an uppermost surface of the protective layer (240) includes an adhesive material (implied in Fig. 6 where 220 is adhered to 240; Fig. 6, [0035]).
Regarding claim 22, Nakagawa et al. teach a light emitting diode (the device of Fig. 6 excluding the layer 220, which includes a light emitting unit 140 disclosed in [0025], i.e. an organic EL element disclosed in [0002], also called organic light emitting diode as evident from paragraph [0003] of Leung et al. (US 2020/0325393); Fig. 6) comprising: a substrate (100; Fig. 6, [0026]); a light emitting structure (120/130/210/230; Fig. 6, [0025, 0029]) disposed on the substrate (100) and including a first layer (electron transport layer; [0033]), an active layer (light emitting layer; [0033]), and a second layer (electron injection layer; [0033]); a protective layer (240; Fig. 6, [0025]) disposed on the light emitting structure (120/130/210/230) to form an outermost portion of the light emitting diode (one of the outermost layer of the device of Fig. 6 excluding the layer 220; Fig. 6, [0025]), and a separating layer (110; Fig. 6, [0027]) disposed between the substrate (100) and the light emitting structure (120/130/210/230), wherein the protective layer (240) stretches along an upper surface of the light emitting structure (120/130/210/230) when an external force is applied to the protective layer (240, 240 can be acrylic resin, which is an elastic polymer as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610), and which would stretch along an upper surface of the light emitting structure under some external forces; [0061]), and wherein the separating layer (110) connects the substrate (100) and the light emitting structure (120/130/210/230) to each other and enables the light emitting structure (120/130/210/230) to separate from the substrate (100; e.g. removing 110 and 132 by etching and physically breaking off the connection between 150/130 and 100).
Tanisako does not teach a first layer is a first semiconductor layer, a second layer is a second semiconductor layer.
In the same field of endeavor of LED, Leung et al. teach a first layer (electron transport layer) is a first semiconductor layer (n-type semiconductor material; [0173]), a second layer (electron injection layer) is a second semiconductor layer (n-type semiconductor material; [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Tanisako and Leung et al. and to use the first semiconductor material and the second semiconductor layer as taught by Leung et al., because Tanisako teaches the first and second layers (electron transport layer and electron injection layer; [0033]) but is silent about their material type, while Leung et al. teach that their material type is semiconductor ([0173]). 
Regarding claim 23, Nakagawa et al. teach the light emitting diode as claimed in claim 22, wherein the protective layer (240) has a Young's modulus (Young’s modulus of 240) smaller than a Young's modulus of the light emitting structure (Young’s modulus of 230; [0061]).
Regarding claim 24, Nakagawa et al. teach the light emitting diode as claimed in claim 22, wherein the protective layer (240) is formed of an elastic polymer (acrylic resin, one of the elastic polymers as evident from paragraph [0021] of Matsuda et al. (US 2021/0115610); [0061]).

Response to Arguments
Applicant’s amendments, filed 06/29/2022, overcome the rejections to claims 1-2, 9-11 and 22-24 under 35 U.S.C. 112.  The rejections to claims 1-2, 9-11 and 22-24 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1 and 22 have been considered but are moot in view of the new ground(s) of rejection. Please see the rejections above for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lo et al. (US 2021/0167261 A1) teach a micro component structure for transferring process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/27/2022